                                                                                                                         1    Abran E. Vigil (NV 7548)
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         2    Joseph P. Sakai (NV 13578)
                                                                                                                              sakaij@ballardspahr.com
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, NV 89135-2958
                                                                                                                              Tel.: 702-471-7000
                                                                                                                         5    Fax: 702-471-7070
                                                                                                                         6    Logan D. Smith (Pro Hac Vice)
                                                                                                                              lsmith@mcnamarallp.com
                                                                                                                         7    Sanjay Bhandari (Pro Hac Vice)
                                                                                                                              sbhandari@mcnamarallp.com
                                                                                                                         8    Edward Chang (NV 11783)
                                                                                                                              echang@mcnamarallp.com
                                                                                                                         9    MCNAMARA SMITH LLP
                                                                                                                              655 West Broadway, Suite 1600
                                                                                                                         10   San Diego, California 92101
                                                                                                                              Tel.: 619-269-0400
                                                                                                                         11   Fax: 619-269-0401
                                                                                                                         12   Attorneys for Court-Appointed Monitor
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                         14                                DISTRICT OF NEVADA
                                                                                                                         15
                                                                                                                              FEDERAL TRADE COMMISSION,                    Case No. 2:12-cv-00536-GMN-VCF
                                                                                                                         16
                                                                                                                              Plaintiff,                                  ORDER ENJOINING THE FEINGOLD
                                                                                                                         17          v.                                   PARTIES FROM TRANSFERRING
                                                                                                                                                                          ASSETS
                                                                                                                         18   AMG SERVICES, INC., et al.,
                                                                                                                              Defendants, and
                                                                                                                         19
                                                                                                                              PARK 269 LLC, et al.,
                                                                                                                         20
                                                                                                                              Relief Defendants.
                                                                                                                         21

                                                                                                                         22          It appearing to the Court that David Feingold, Dylan, Jagger Investment Co.,

                                                                                                                         23   Homeowners Realty, LLC, UMR Building, LLC, and, United Material Recovery, LLC

                                                                                                                         24   (collectively, the “Feingold Parties”), are likely to transfer, liquidate, or hypothecate

                                                                                                                         25   significant assets to frustrate collection by the Monitor, violating the rights of the

                                                                                                                         26   FTC as judgment creditor of the defendants in this matter, and to render the

                                                                                                                         27   Settlement Agreement entered into between the Monitor and the Feingold Parties as

                                                                                                                         28   ineffectual,


                                                                                                                              DMWEST #18092334 v2
                                                                                                                         1            IT    IS   HEREBY        ORDERED      that   the   Feingold   Parties   and   their
                                                                                                                         2    representatives, whether acting directly or through any entity, corporation,
                                                                                                                         3    subsidiary, division, director, manager, member, affiliate, independent contractor,
                                                                                                                         4    accountant, financial advisor, or other device, are hereby restrained and enjoined
                                                                                                                         5    from:
                                                                                                                         6            A.      Transferring, liquidating, converting, encumbering, pledging, loaning,
                                                                                                                         7    selling concealing, dissipating, disbursing, assigning, relinquishing, spending,
                                                                                                                         8    withdrawing, granting a lien or security interest in, or otherwise disposing of any
                                                                                                                         9    funds, real or personal property, accounts, contracts, shares of stock, lists of
                                                                                                                         10   consumer names, or other assets, wherever located, including outside the United
                                                                                                                         11   States, that are:
                                                                                                                         12                1. Owned, or controlled, in whole or in party, by any Feingold Party;
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                2. Held for the benefit or, directly or indirectly, any Feingold Party, in
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                whole or in part;
                                                                                                                         15                3. In the actual or constructive possession of any Feingold Party;
                                                                                                                         16                4. Held by an agent of any Feingold Party as a retainer for the agent’s
                                                                                                                         17                provision of services to the Feingold Parties;
                                                                                                                         18                5. Owned or controlled by, or in the actual or constructive possession of or
                                                                                                                         19                otherwise held for the benefit of, any corporation, partnership, asset
                                                                                                                         20                protection trust, or other entity that is directly or indirectly owned,
                                                                                                                         21                managed, controlled by any of the Feingold Parties, or of which any
                                                                                                                         22                Feingold Party is an officer, director, member, or manager. This includes,
                                                                                                                         23                but is not limited to, any assets held by, for, or subject to access by, any of
                                                                                                                         24                the Feingold Parties at any bank or savings and loan institution, or with
                                                                                                                         25                any broker-dealer, escrow agent, title company, commodity trading
                                                                                                                         26                company, previously metal dealer, or other financial institution or
                                                                                                                         27                depository of any kind; or,
                                                                                                                         28                                                 2
                                                                                                                              DMWEST #18092334 v2
                                                                                                                         1                6. Held in any account for which any Feingold Party is an authorized
                                                                                                                         2                signer.
                                                                                                                         3           B.      Opening or causing to be opened, unless accompanied by counsel for the
                                                                                                                         4    Monitor, any safe deposit boxes titled in the name of any Feingold Party, either
                                                                                                                         5    individually, jointly, or subject to access by any Feingold Party;
                                                                                                                         6           C.      Obtaining a person or secured loan encumbering the assets of any
                                                                                                                         7    Feingold Party, or subject to access by any Feingold Party;
                                                                                                                         8           D.      Incurring liens or other encumbrances on real property, personal
                                                                                                                         9    property, or other assets in the name, singly or jointly, of any Feingold Party or of
                                                                                                                         10   any corporation, partnership, or other entity directly or indirectly owned, managed,
                                                                                                                         11   or controlled by any Feingold Party; or,
                                                                                                                         12          E.      Incurring any charges or cash advances on any credit or bank card
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   issued in the name, individually or jointly, of any Feingold Party, or any corporation,
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   partnership or other entity directly or indirectly owned, managed, or controlled by
                                                                                                                         15   any Feingold Party or of which any Feingold Party is an officer, director, member, or
                                                                                                                         16   manager. This includes, but is not limited to, any corporate bank or credit card
                                                                                                                         17   account for which any Feingold Party is an authorized signer.
                                                                                                                         18          IT IS FURTHER ORDERED that the assets affected by this Order shall
                                                                                                                         19   include asses (a) existing as of the date of execution of the Settlement Agreement,
                                                                                                                         20   March 2, 2018, or (b) acquired by any Feingold Party following execution of the
                                                                                                                         21   Settlement Agreement.
                                                                                                                         22          IT IS FURTHER ORDERED that the Feingold Parties may make
                                                                                                                         23   expenditures in the ordinary course without leave of Court conditioned upon: (a) the
                                                                                                                         24   Feingold Parties providing an accounting to the Monitor and the Court of all
                                                                                                                         25   expenditures made by any of the Feingold Parties every thirty (30) days; and, (b) the
                                                                                                                         26   Feingold Parties must request permission from this Court to make any transfer equal
                                                                                                                         27   to or exceeding $5,000.
                                                                                                                         28                                              3
                                                                                                                              DMWEST #18092334 v2
                                                                                                                         1           IT IS FURTHER ORDERED that this injunction shall remain in effect until it
                                                                                                                         2    is dissolved or until the Feingold Parties have satisfied their obligations under the
                                                                                                                         3    Settlement Agreement.
                                                                                                                         4           IT IS FURTHER ORDERED that the Monitor shall post a bond to support this
                                                                                                                         5    injunction in the amount of $500, and the Court finds that such amount is sufficient
                                                                                                                         6    security given the Monitor’s likelihood of success on the merits of enforcing
                                                                                                                         7    settlement and that there is no reasonable likelihood of harm to be suffered by the
                                                                                                                         8    Fiengold Parties given the scope of their agreement within the Settlement
                                                                                                                         9    Agreement, and the fact that any dissipation of assets would result in irreparable
                                                                                                                         10   harm to the Monitorship Estate.
                                                                                                                         11

                                                                                                                         12       IT IS SO ORDERED.
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   DATED this ______day
                                                                                                                                           29      of September, 2018.       ______________________________________
                                                                                                                                                                              Gloria M. Navarro, Chief Judge
                                                                                                                         15                                                   UNITED STATES DISTRICT COURT
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28                                              4
                                                                                                                              DMWEST #18092334 v2
